   

. 5-Cr-20382-VAR-|\/|K|\/| ECF NO. 133 filed 05/07/19 Page|D.lZSl Page 1 Of 2

9

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

UNITED STATES OF AMERICA
Case No. lS-cr-20382
Plaintiff,

` HON. VlCTORLA A. ROBERTS §§ ch W,` _
VS' :-"\‘1‘§ §§§z§ §§-`§-3:30

Dq 1 PAUL N"ICOLE'I`TI,

Defendant.
/

VERDICT FORM
We, the jury in the above-entitled case, hereby find the defendant, Paul
Nicoletti:
As to Count One (Conspiracv to Commit Bank Fraud):
`Q’GUILTY m NOT GUILTY
As to Count Two (Bank Fraud. Aiding and Abett`lng, 3935 Ouaxton Road ~

Step_hanie Gloverl:
jJQUILTY l:\ NOT GUILTY

 

As to Count Three (Bank I~`ralud1 Aiding and Abettinz, 3941 Ouarton Road -

Chenzira Magles 11
K§UILTY I:l NOT GUILTY

   

. 5-CI’-20382-VAR-|\/|K|\/| ECF NO. 133 filed 05/07/19 Page|D.1282 Page 2 Of 2

As to Count Four (Bank Fraud. Aiding and Abetting, Vacant Lone Pine Court -

Scott Lucia):
)X\GUILTY iii NOT GUILTY

So say we all.

SIJu[y Foreperson
in compliance with the Privacy Po|icy
adopted by the Judicia| Conference. the
verdict form with the original signature has
been filed under sea|.

~.» ,

SlJu Fore erson
ln compliance with the Privacy Policy

adopted by the Judicia| Conference, the
:erdict form with the original signature has
seen h|ed under seal

Dated: 5'/7//?

